UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6485



ANTHONY CHARLES MCGAHA,

                                            Petitioner - Appellant,

          versus


S. K. YOUNG, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-238-3)


Submitted:   May 30, 2002                   Decided:    June 7, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Charles McGaha, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Charles McGaha seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 2001) and denying reconsideration of that

order.   We have reviewed the record and the district court’s

opinions and orders and find no reversible error.      Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See McGaha v. Young, No. CA-01-

238-3 (E.D. Va. Mar. 5 & Mar. 15, 2002).     We also deny McGaha leave

to proceed in forma pauperis on appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2